     Case 2:11-cr-00476-TLN-CKD Document 389 Filed 01/15/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    JASEN LYNN DUSHANE,                                No. 2:11-cr-00476-TLN-CKD
12                       Movant,
13            v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17          Movant, a federal prisoner proceeding pro se, has filed a Rule 60(b) motion to vacate this

18   Court’s January 16, 2020 order denying his § 2255 motion to vacate, set aside, or correct his

19   sentence. (ECF No. 386.) However, by the time movant filed the Rule 60(b) motion, this Court

20   was divested of jurisdiction as a result of his notice of appeal. (See ECF No. 383.) At this

21   juncture, movant may “ask the district court whether it wishes to entertain the [Rule 60(b)]

22   motion, or to grant it,” and then ask the Ninth Circuit to remand the case if the district court is

23   inclined to grant the motion. Gould v. Mutual Life Ins. Co. of New York, 790 F.2d 769 (9th Cir.

24   1986) (quoting Scott v. Younger, 739 F.2d 1464, 1466 (9th Cir. 1984)). In this case, however,

25   remand from the Ninth Circuit is not necessary as this Court declines to entertain movant’s Rule

26   60(b) motion. See Fed. R. Civ. P. 62.1.

27   ///

28   ///
                                                         1
     Case 2:11-cr-00476-TLN-CKD Document 389 Filed 01/15/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that movant’s Rule 60(b) motion (ECF No.

 2   386) is DENIED based on lack of jurisdiction.

 3
     DATED: January 13, 2021
 4

 5

 6

 7                                                       Troy L. Nunley
 8                                                       United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
